[ex101domesticamendment4d001.jpg]
1024142.05B-CHISR02A - MSW EXECUTION VERSION AMENDMENT NO. 4 TO CREDIT AGREEMENT
AMENDMENT NO. 4 TO CREDIT AGREEMENT, dated as of June 4, 2015 (this
“Amendment”), among AVAYA INC., a Delaware corporation (the “Parent Borrower”),
the Subsidiary Borrowers party hereto (together with the Parent Borrower, the
“Borrowers”), CITICORP USA, INC., as Administrative Agent (in such capacity, the
“Administrative Agent”), and the Lenders (as defined below) party hereto.
PRELIMINARY STATEMENTS A. The Borrowers, Avaya Holdings Corp. (formerly known as
Sierra Holdings Corp.), a Delaware corporation, the Administrative Agent and
each lender from time to time party thereto (the “Lenders”) have entered into a
Credit Agreement, dated as of October 26, 2007, as amended as of August 8, 2011
by Amendment No. 1, as amended and restated as of October 29, 2012 pursuant to
the Amendment Agreement and as further amended as of February 13, 2013 by
Amendment No. 3 (as amended, amended and restated, supplemented or otherwise
modified from time to time prior to the date hereof, the “Restated Credit
Agreement”). B. The Borrowers wish to amend the Restated Credit Agreement
pursuant to Section 10.01 thereof to, among other things, extend the maturity
date by five years from the date hereof. C. Citigroup Global Markets Inc., Bank
of America, N.A. and Wells Fargo Bank, National Association, will act as joint
lead arrangers (in such capacity, the “Arrangers”) and joint bookrunners, Wells
Fargo Bank, National Association, will act as syndication agent, and Bank of
America, N.A. will act as documentation agent, in each case for this Amendment.
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows: Section 1.
Definitions. Capitalized terms used herein and not otherwise defined in this
Amendment have the same meanings as specified in the Amended Credit Agreement
(as defined below). Section 2. Amendments to Restated Credit Agreement.
Effective as of the Amendment No. 4 Effective Date (as defined below), and
subject to the terms and conditions set forth herein, the Restated Credit
Agreement is hereby amended (as so amended, the “Amended Credit Agreement”) as
follows: (a) Section 1.01 of the Restated Credit Agreement is hereby amended by
adding the following defined terms in the appropriate alphabetical order
therein: ““Amendment No. 4” means Amendment No. 4 to this Agreement, dated as of
June 4, 2015, among the Borrowers, the Administrative Agent, the L/C Issuers,
the Swing Line Lender and the Lenders party thereto.” Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101domesticamendment4d002.jpg]
2 1024142.05B-CHISR02A - MSW ““Amendment No. 4 Effective Date” has the meaning
specified in Amendment No. 4.” ““Anti-Corruption Laws” means the Foreign Corrupt
Practices Act of 1977.” ““Anti-Terrorism Laws” means Title III of the USA
Patriot Act, the Trading with the Enemy Act, and each of the foreign assets
control regulations of the United States Treasury Department (31 C.F.R. Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto.” ““CAM Agreement” means that certain Allocation and Exchange
Mechanism Agreement, dated as of June 4, 2015, among the Lenders from time to
time party to this Agreement and the lenders from time to time party to the
Foreign Credit Agreement, as amended, restated, supplemented or otherwise
modified from time to time.” ““Cash Collateralize” means, in respect of an
obligation, to provide and pledge cash collateral in Dollars or any Alternative
Currency (“Cash Collateral”), at a location and pursuant to documentation in
form and substance reasonably satisfactory to the Administrative Agent and (as
applicable) the relevant L/C Issuer (and “Cash Collateralization” has a
corresponding meaning), which documentation is hereby consented to by the
Appropriate Lenders.” ““Excluded Accounts” means (i) petty cash and minimum
daily working capital accounts funded in the ordinary course of business, the
deposits in which shall not aggregate more than $15 million (or such greater
amounts to which the Administrative Agent may agree), (ii) payroll, trust and
tax withholding accounts funded in the ordinary course of business, (iii) any
account that is otherwise expressly agreed by the Administrative Agent to be
excluded from the requirement to be subject to a Blocked Account Agreement under
Section 6.15, and (iv) zero balance disbursement accounts.” ““Foreign Borrowing
Base” means the “Total Borrowing Base” as defined in the Foreign Credit
Agreement.” ““Foreign Commitments” means the “Revolving Credit Commitments” as
defined in the Foreign Credit Agreement.” ““Foreign Credit Agreement” means that
certain Credit Agreement, dated as of June 4, 2015, among Avaya Canada Corp., an
unlimited liability company organized under the laws of the province of Nova
Scotia, Avaya UK, a company incorporated under the laws of England and Wales,
Avaya International Sales Limited, a limited liability company organized under
the laws of Ireland, Avaya Deutschland GmbH, a limited liability company
(Gesellschaft mit beschränkter Haftung) existing under the laws of Germany,
Avaya GmbH & Co. KG, a limited partnership existing under the laws of Germany,
the lenders from time to time party thereto, Citibank, N.A., as administrative
agent and as L/C issuer, Citibank, N.A.,



--------------------------------------------------------------------------------



 
[ex101domesticamendment4d003.jpg]
3 1024142.05B-CHISR02A - MSW Canadian Branch, as Canadian swing line lender, and
Citibank, N.A., London Branch, as European swing line lender.” ““Foreign Excess
Availability” means “Excess Availability” as defined in the Foreign Credit
Agreement.” ““Foreign Line Cap” means the “Line Cap” as defined in the Foreign
Credit Agreement.” ““Global Borrowing Base” means the sum at any time of the
Borrowing Base and the Foreign Borrowing Base at such time.” ““Global Excess
Availability” means the sum at any time of Excess Availability and Foreign
Excess Availability at such time.” ““Global Line Cap” means the sum at any time
of the lesser of (a) the Global Borrowing Base at such time and (b) the sum of
(x) the aggregate Revolving Credit Commitments at such time and (y) the
aggregate Foreign Commitments of all lenders under the Foreign Credit Agreement
at such time.” “Interpolated Screen Rate” means, for any Interest Period with
respect to any Eurocurrency Rate Loan, the rate which results from interpolating
on a linear basis between (a) the applicable Screen Rate for the period next
longer than the length of such Interest Period and (b) the applicable Screen
Rate for the period next shorter than the length of such Interest Period.”
““Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment. Notwithstanding anything to the contrary above, a
Lender will not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interests in such Lender or its Parent Company by any
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.” ““Line Cap” means, at any time, the lesser of (a) the Borrowing Base at
such time and (b) the aggregate Revolving Credit Commitments at such time.”



--------------------------------------------------------------------------------



 
[ex101domesticamendment4d004.jpg]
4 1024142.05B-CHISR02A - MSW ““Liquidity Exit Event” means (a) no Specified
Event of Default is continuing, (b) Global Excess Availability has been greater
than the greater of (i) $48,500,000 and (ii) 10% of the Global Line Cap for
twenty consecutive days following the most recent Liquidity Event, and (c)
Excess Availability has been greater than the greater of (i) $25,000,000 and
(ii) 7.5% of the Line Cap for twenty consecutive days following the most recent
Liquidity Event.” ““Non-Defaulting Lender” means, at any time, a Lender that is
not a Defaulting Lender or a Potential Defaulting Lender at such time.” ““OFAC”
means the Office of Foreign Assets Control of the United States Department of
the Treasury.” “Original Maturity Date” has the meaning specified in the
definition of “Maturity Date.” ““Parent Company” means, with respect to a
Lender, the bank holding company (as defined in Federal Reserve Board Regulation
Y), if any, of such Lender, and/or any Person owning, beneficially or of record,
directly or indirectly, a majority of the Equity Interests of such Lender.”
““Potential Defaulting Lender” means, at any time, a Lender (i) as to which the
Administrative Agent has notified the Parent Borrower that an event of the kind
referred to in the definition of “Lender Insolvency Event” has occurred and is
continuing in respect of any financial institution affiliate of such Lender,
(ii) as to which the Administrative Agent, any L/C Issuer or the Swing Line
Lender has in good faith determined and notified the Parent Borrower and (in the
case of any L/C Issuer or the Swing Line Lender) the Administrative Agent that
such Lender or its Parent Company or a financial institution affiliate thereof
has notified the Administrative Agent, or has stated publicly, that it will not
comply with its funding obligations under any other loan agreement or credit
agreement or other financing agreement or (iii) that has, or whose Parent
Company has, a non- investment grade rating from Moody’s or S&P or another
nationally recognized rating agency. Any determination that a Lender is a
Potential Defaulting Lender under any of clauses (i) through (iii) above will be
made by the Administrative Agent or, in the case of clause (ii), such L/C Issuer
or the Swing Line Lender, as the case may be, in its sole discretion acting in
good faith. The Administrative Agent will promptly supply to the Lenders a copy
of any notice to the Parent Borrower provided for in this definition.”
““Reference Documents” means (a) that certain Third Amended and Restated Credit
Agreement, dated as of December 21, 2012, among the Company, Holdings, the
lenders party thereto and Citibank, N.A., as administrative agent, collateral
agent, swing line lender and L/C issuer, (b) that certain Indenture, dated as of
February 11, 2011, among the Company, the guarantors party thereto and The Bank
of New York Mellon Trust Company, N.A., as trustee and collateral agent,
governing the Company’s Existing 7.00% Secured Notes and (c) that



--------------------------------------------------------------------------------



 
[ex101domesticamendment4d005.jpg]
5 1024142.05B-CHISR02A - MSW certain Indenture, dated as of December 21, 2012,
among the Company, the guarantors party thereto and The Bank of New York Mellon
Trust Company, N.A., as trustee and collateral agent, governing the Company’s
Existing 9.00% Secured Notes, in each case, as any of the agreements described
in clauses (a), (b) and (c) hereof may be amended, restated, modified,
supplemented, replaced or refinanced from time to time.” ““Sanctioned Person”
means, at any time, any Person with which dealings are prohibited by Sanctions.”
““Sanction(s)” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by OFAC.” ““Screen Rate” means the rate appearing
on Reuters Page LIBOR01 (or any successor or substitute page of such Reuters
service, or if the Reuters service ceases to be available, any successor to or
substitute for such service providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time in consultation with the Parent Borrower,
for purposes of providing quotations of interest rates applicable to deposits in
Dollars in the London interbank market).” ““Specified Equity Contribution” has
the meaning specified in Section 7.14(b).” ““Specified Event of Default” means
an Event of Default under Section 8.01(a), 8.01(b) (solely in the case of a
breach of Section 7.14(a), when in effect, and subject in all respects to
Section 7.14(b)), 8.01(c) (solely in the case of (x) the failure to timely
deliver a Borrowing Base Certificate in breach of Section 6.01(e) or (y) a
breach of Section 6.15), 8.01(d) (solely in the case of the inaccuracy of any
Borrowing Base Certificate), or 8.01(f).” “Springing Maturity Threshold Amount”
has the meaning specified in the definition of “Maturity Date.” (b) The defined
term “Alternative Currency L/C Issuer” is hereby deleted in its entirety and
replaced with the following: ““Alternative Currency L/C Issuer” means,
individually or collectively, as the context may require, (i) Citibank and any
other Lender denoted as an Alternative Currency L/C Issuer on Exhibit A to
Amendment No. 4 on the Amendment No. 4 Effective Date or any other Lender that
becomes an Alternative Currency L/C Issuer in accordance with Section 2.03(l) or
10.07(j), in each case, in its capacity as an issuer of Alternative Currency
Letters of Credit hereunder, or any successor issuer of Alternative Currency
Letters of Credit hereunder and (ii) each issuer of an Existing Letter of Credit
denoted as an “Alternative Letter of Credit” on Schedule 1.01E to the Original
Credit Agreement. Any Alternative Currency L/C Issuer may, in its discretion,
arrange for one or more Alternative Currency Letters of Credit to be issued by
Affiliates of such Alternative Currency L/C Issuer, in



--------------------------------------------------------------------------------



 
[ex101domesticamendment4d006.jpg]
6 1024142.05B-CHISR02A - MSW which case the term “Alternative Currency L/C
Issuer” shall include any such Affiliate with respect to Alternative Currency
Letters of Credit issued by such Affiliate.” (c) The defined term “Assignment
and Assumption” is hereby deleted in its entirety and replaced with the
following: ““Assignment and Assumption” means an Assignment and Assumption
substantially in the form of Annex 2 to Amendment No. 4 or any other form
approved by the Administrative Agent.” (d) The defined term “Base Rate” is
hereby amended by (i) deleting the word “higher” immediately before the phrase
“of (a) the Federal Funds Rate” and replacing it with the word “highest”, (ii)
deleting the word “and” immediately before “(b)” and replacing it with a comma
and (iii) adding the following phrase at the end of the first sentence thereof:
“and (c) the sum of 1.00% plus the Eurocurrency Rate for a thirty (30) day
Interest Period as determined on such day”. (e) The defined term “Cash
Collateral” is hereby deleted in its entirety and replaced with the following:
““Cash Collateral” has the meaning specified in the definition of Cash
Collateralize.” (f) The defined term “Cash Dominion Event” is hereby deleted in
its entirety and replaced with the following: ““Cash Dominion Event” means
either (i) the occurrence and continuance of any Specified Event of Default, or
(ii) a Liquidity Event under clause (b) or (c) of the definition of “Liquidity
Event” has existed for five (5) consecutive Business Days, and in the case of
this clause (ii), the Administrative Agent has notified the Parent Borrower
thereof. The occurrence of a Cash Dominion Event shall be deemed continuing at
the Administrative Agent’s option (x) if the Cash Dominion Event arises under
clause (i) above, so long as such Specified Event of Default is continuing, or
(y) if the Cash Dominion Event arises under clause (ii) above, until a Liquidity
Exit Event occurs, in which case a Cash Dominion Event shall no longer be deemed
to be continuing; provided that a Cash Dominion Event shall be deemed continuing
(even if a Liquidity Exit Event otherwise occurs) at all times in any four
fiscal quarter period after a Cash Dominion Event has occurred and been
discontinued on two occasions in such four fiscal quarter period.” (g) The
defined term “Collateral Access Agreement” is hereby deleted in its entirety and
replaced with the following: ““Collateral Access Agreement” means a landlord
waiver, bailee letter, or acknowledgment agreement of any lessor, warehouseman,
processor, consignee, or other Person in possession of or having a Lien upon,
Inventory or other



--------------------------------------------------------------------------------



 
[ex101domesticamendment4d007.jpg]
7 1024142.05B-CHISR02A - MSW Collateral (or books and records relating thereto),
in each case, in form and substance reasonably satisfactory to Administrative
Agent.” (h) The defined terms “Cure Amount” and “Cure Right” are hereby deleted
in their entirety. (i) The defined term “Defaulting Lender” is hereby deleted in
its entirety and replaced with the following: ““Defaulting Lender” means, at any
time, a Lender that (i) has failed for three or more Business Days to comply
with its obligations under this Agreement to make a Loan, make a payment to any
L/C Issuer in respect of an L/C Borrowing and/or make a payment to the Swing
Line Lender in respect of a Swing Line Loan (each a “funding obligation”), (ii)
has notified the Administrative Agent, or has stated publicly, that it will not
comply with any such funding obligation hereunder, or has defaulted on its
funding obligations under any other loan agreement or credit agreement or other
similar financing agreement (absent a good faith dispute), (iii) has, for three
or more Business Days, failed to confirm in writing to the Administrative Agent,
in response to a written request of the Administrative Agent, that it will
comply with its funding obligations hereunder, or (iv) has had a Lender
Insolvency Event that has occurred and is continuing with respect to such
Lender. Any determination that a Lender is a Defaulting Lender under clauses (i)
through (iv) above will be made by the Administrative Agent in its sole
discretion acting in good faith.” (j) The defined term “Dollar L/C Issuer” is
hereby deleted in its entirety and replaced with the following: ““Dollar L/C
Issuer” means, individually or collectively, as the context may require, (i)
Citibank and any other Lender denoted as a Dollar L/C Issuer on Exhibit A to
Amendment No. 4 on the Amendment No. 4 Effective Date or any other Lender that
becomes a Dollar L/C Issuer in accordance with Section 2.03(l) or 10.07(j), in
each case, in its capacity as an issuer of Dollar Letters of Credit hereunder,
or any successor issuer of Dollar Letters of Credit hereunder and (ii) each
issuer of an Existing Letter of Credit denoted as a “Dollar Letter of Credit” on
Schedule 1.01E to the Original Credit Agreement. Any Dollar L/C Issuer may, in
its discretion, arrange for one or more Dollar Letters of Credit to be issued by
Affiliates of such Dollar L/C Issuer, in which case the term “Dollar L/C Issuer”
shall include any such Affiliate with respect to Dollar Letters of Credit issued
by such Affiliate.” (k) The defined term “Eligible Accounts” is hereby amended
by (i) deleting clause (j)(i) thereof and replacing it with the following: “(i)
the Account is not paid within 90 days of the original due date or 120 days
following the original invoice date (150 days following the original invoice
date with respect to customers listed on Schedule 1.01F attached to Amendment
No.



--------------------------------------------------------------------------------



 
[ex101domesticamendment4d008.jpg]
8 1024142.05B-CHISR02A - MSW 4); provided that in calculating delinquent
portions of Accounts under this clause, unapplied credit balances more than 90
days past their original due date or 120 days following the original invoice
date (150 days following the original invoice date with respect to customers
listed on Schedule 1.01F attached to Amendment No. 4) will be excluded;
provided, further, that upon the written request of the Parent Borrower, the
Administrative Agent may from time to time in its Permitted Discretion add
additional customers to Schedule 1.01F attached to Amendment No. 4”; and (ii)
deleting clause (x) thereof in its entirety and replacing it with “(x)
[Reserved];” (l) The defined term “Eligible Assignee” is hereby amended by
adding the following phrase at the end of such definition: “; provided, further,
that any Eligible Assignee shall have become a party to, and shall have agreed
to be bound by the terms of, the CAM Agreement”. (m) The defined term
“Eurocurrency Rate” is hereby deleted in its entirety and replaced with the
following: ““Eurocurrency Rate” means, for any Interest Period with respect to
any Eurocurrency Rate Loan, (i) the rate per annum equal to the Screen Rate for
delivery on the first day of such Interest Period with a term equivalent to such
Interest Period, determined as of approximately 11:00 a.m. (London time) two (2)
Business Days prior to the first day of such Interest Period, (ii) if the rate
referenced in the preceding clause (i) is not available at such time for such
Interest Period, the rate per annum equal to the Interpolated Screen Rate for
delivery on the first day of such Interest Period, determined as of
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Interest Period, or (iii) if the rates referenced in the preceding
clauses (i) and (ii) are not available at such time for such Interest Period,
the rate per annum equal to (x) the Screen Rate or (y) if the rate referenced in
the preceding clause (x) is not available at such time for such Interest Period,
the Interpolated Screen Rate, in each case with a term equivalent to such
Interest Period quoted for delivery on the most recent Business Day preceding
the first day of such Interest Period for which such rate is available (which
Business Day shall be no more than seven (7) Business Days prior to the first
day of such Interest Period), and in the case of clauses (i) through (iii), if
any such rate is below zero, the Eurocurrency Rate shall be deemed to be zero.”
(n) The defined term “Existing Letters of Credit” is hereby amended by deleting
the phrase “1.1D to the Original Credit Agreement” and replacing it with the
phrase “1.01E to Amendment No. 4”. ““Existing Letters of Credit” shall mean the
Letters of Credit listed on Schedule 1.01E attached to Amendment No. 4.”



--------------------------------------------------------------------------------



 
[ex101domesticamendment4d009.jpg]
9 1024142.05B-CHISR02A - MSW (o) The defined term “Existing Letter of Credit
Issuer” is hereby deleted in its entirety. (p) The defined term “L/C Sublimit”
is hereby deleted in its entirety and replaced with the following: ““L/C
Sublimit” means (a) with respect to the L/C Issuers taken as a whole, an amount
equal to $200,000,000; provided that a Dollar Amount not to exceed $85,000,000
may be used for Alternative Currency Letters of Credit issued in an Alternative
Currency, and (b) with respect each L/C Issuer, the amount set forth opposite
such L/C Issuer’s name on Exhibit A to Amendment No. 4 on the Amendment No. 4
Effective Date, or such other amounts as may be agreed to in writing between the
Parent Borrower and each L/C Issuer from time to time; provided, that neither
the total L/C Sublimit under clause (a), nor the aggregate amount of the
individual L/C Issuer amounts under clause (b), shall be reduced below
$200,000,000 without the written consent of the Parent Borrower.” (q) The
defined term “Letter of Credit” is hereby deleted in its entirety and replaced
with the following: ““Letter of Credit” means any (a) Commercial Letter of
Credit, (b) standby letter of credit and (c) indemnity, guarantee, exposure
transmittal memorandum or similar form of credit support, in each case issued
(or deemed issued) or to be issued by an L/C Issuer pursuant to Section 2.03,
including any Alternative Currency Letter of Credit and any Dollar Letter of
Credit.” (r) The defined term “Liquidity Event” is hereby deleted in its
entirety and replaced with the following: ““Liquidity Event” means the
determination by the Administrative Agent that (a) a Specified Event of Default
shall have occurred and shall be continuing, (b) Global Excess Availability
shall be less than the greater of (i) $48,500,000 and (ii) 10% of the Global
Line Cap on any day, or (c) Excess Availability shall be less than the greater
of (i) $25,000,000 and (ii) 7.5% of the Line Cap on any day, provided that, in
the case of the foregoing clauses (b) and (c), the Administrative Agent has
notified the Parent Borrower thereof.” (s) The defined term “Liquidity Event
Condition” is hereby deleted in its entirety. (t) The defined term “Maturity
Date” is hereby deleted in its entirety and replaced with the following:
““Maturity Date” means the earlier of (a) June 4, 2020 (the “Original Maturity
Date”) and (b) if Indebtedness under the Reference Documents in excess in the
aggregate of $300,000,000 (the “Springing Maturity Threshold Amount”) has stated
maturity dates within any continuous period of 15 days, and such Indebtedness
has not, at least two days prior to the beginning of such 15-day



--------------------------------------------------------------------------------



 
[ex101domesticamendment4d010.jpg]
10 1024142.05B-CHISR02A - MSW period, been repaid, prepaid, redeemed, replaced,
exchanged or otherwise refinanced, either in full or in a manner whereby the
aggregate principal amount of all Indebtedness under the Reference Documents
having stated maturity dates during such 15-day period does not exceed the
Springing Maturity Threshold Amount, in each case pursuant to a transaction
permitted by this Agreement (and, in the case of a replacement, exchange or
other refinancing, extending the stated maturity date thereof to a date that is
at least 15 days after the Original Maturity Date), the day prior to the
beginning of such 15-day period; provided that, in each case, if such day is not
a Business Day, the Maturity Date shall be the Business Day immediately
succeeding such day.” (u) The defined term “Payment Conditions” is hereby
amended by deleting clauses (b) and (c) thereof and replacing such clauses with
the following: “(b) (i) Global Excess Availability on the date of such Specified
Payment both immediately before and on a pro forma basis immediately after
giving effect to such Specified Payment, in each case, is greater than the
greater of (x) $110,000,000 and (y) 22.5% of the Global Line Cap, or (ii) (x)
Global Excess Availability on the date of such Specified Payment both
immediately before and on a pro forma basis immediately after giving effect to
such Specified Payment, in each case, is greater than the greater of (A)
$61,000,000 and (B) 12.5% of the Global Line Cap, and (y) the Fixed Charge
Coverage Ratio for the four-fiscal quarter period then most recently ended
(calculated as of the last day of such four-fiscal quarter period on a trailing
four- fiscal quarter basis after giving pro forma effect to such Specified
Payment), shall not be less than 1.00 to 1.00, and (c) Excess Availability on
the date of such Specified Payment both immediately before and on a pro forma
basis immediately after giving effect to such Specified Payment, in each case,
is greater than the greater of (i) $25,000,000 and (ii) 7.5% of the Line Cap.”
(v) The defined term “Protective Advance” is hereby amended by deleting “Section
2.01(b)” therein and replacing it with “Section 2.01(c)”. (w) The defined term
“Revolving Credit Commitment” is hereby deleted in its entirety and replaced
with the following: ““Revolving Credit Commitment” means, as to each Lender, its
obligation to (a) make Revolving Credit Loans to the Borrowers pursuant to
Section 2.01(b)(i), (b) purchase participations in L/C Obligations in respect of
Letters of Credit, (c) purchase participations in Swing Line Loans and (d)
solely with respect to Participating Euro Lenders, purchase participations in
each Euro Loan, in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth, and opposite such Lender’s name on Exhibit B to
Amendment No. 4 under the caption “Revolving Credit Commitment” or in the
Assignment and



--------------------------------------------------------------------------------



 
[ex101domesticamendment4d011.jpg]
11 1024142.05B-CHISR02A - MSW Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate Revolving Credit Commitments of
all Lenders is $335,000,000 on the Amendment No. 4 Effective Date, as such
amount may be adjusted from time to time in accordance with the terms of this
Agreement, including pursuant to any applicable Revolving Commitment Increase.”
(x) The defined term “Swing Line Lender” is hereby amended by deleting “CUSA”
therein and replacing it with “Citicorp North America, Inc.”. (y) The defined
term “Weekly Monitoring Event” is hereby deleted in its entirety and replaced
with the following: ““Weekly Monitoring Event” means either (i) the occurrence
and continuance of any Specified Event of Default or (ii) a Liquidity Event
under clause (b) or (c) of the definition of “Liquidity Event” has existed for
five (5) consecutive Business Days, and in the case of this clause (ii), the
Administrative Agent has notified the Parent Borrower thereof. The occurrence of
a Weekly Monitoring Event shall be deemed continuing at the Administrative
Agent’s option until a Liquidity Exit Event occurs, in which case a Weekly
Monitoring Event shall no longer be deemed to be continuing; provided that a
Weekly Monitoring Event shall be deemed continuing (even if a Liquidity Exit
Event otherwise occurs) at all times in any four fiscal quarter period after a
Weekly Monitoring Event has occurred and been discontinued on two occasions in
such four fiscal quarter period.” (z) Section 2.01(c) of the Restated Credit
Agreement is hereby amended by replacing the word “Aggregate” as it appears
immediately following the phrase “plus the aggregate Revolving Credit Exposures
at such time shall not exceed the” and replacing it with the phrase “Revolving
Credit”. (aa) Section 2.02 of the Restated Credit Agreement is hereby amended by
replacing the reference therein to “Section 7.01(b)” with a reference to
“Section 2.01(c)”. (bb) Section 2.03(a)(i) of the Restated Credit Agreement is
hereby amended by deleting the parenthetical in clause (II) of the proviso
therein and replacing it with the following: “(including, with respect to
Alternative Currency Letters of Credit and each individual L/C Issuer, the
further sublimits specified in the definition of “L/C Sublimit”)”. (cc) Section
2.03(g) of the Restated Credit Agreement is hereby amended by deleting the
following sentences: “For purposes hereof, “Cash Collateralize” means to pledge
and deposit with or deliver to the Administrative Agent, for the benefit of the
relevant L/C Issuer and the Appropriate Lenders, as collateral for the L/C
Obligations, cash or deposit account balances (“Cash Collateral”) pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the relevant



--------------------------------------------------------------------------------



 
[ex101domesticamendment4d012.jpg]
12 1024142.05B-CHISR02A - MSW L/C Issuer (which documents are hereby consented
to by the Appropriate Lenders). Derivatives of such term have corresponding
meanings.” (dd) Section 2.03(n) of the Restated Credit Agreement is hereby
deleted in its entirety and replaced with the following: “Existing Letters of
Credit. Subject to the terms and conditions hereof, (a) each Existing Letter of
Credit that is outstanding on the Amendment No. 4 Effective Date, listed on
Schedule 1.01E attached to Amendment No. 4 and denoted thereon as a “Dollar
Letter of Credit” shall, effective as of the Amendment No. 4 Effective Date, and
without any further action by the Borrowers, cease to be a “Letter of Credit”
under and as defined in the CF Credit Agreement and shall be continued as a
Dollar Letter of Credit hereunder, and from and after the Amendment No. 4
Effective Date shall be deemed a Dollar Letter of Credit for all purposes hereof
and shall be subject to and governed by the terms and conditions hereof, and (b)
each Existing Letter of Credit that is outstanding on the Amendment No. 4
Effective Date, listed on Schedule 1.01E attached to Amendment No. 4 and denoted
thereon as an “Alternative Currency Letter of Credit” shall, effective as of the
Amendment No. 4 Effective Date, and without any further action by the Borrowers,
cease to be a “Letter of Credit” under and as defined in the CF Credit Agreement
and shall be continued as an Alternative Currency Letter of Credit hereunder,
and from and after the Amendment No. 4 Effective Date shall be deemed an
Alternative Currency Letter of Credit for all purposes hereof and shall be
subject to and governed by the terms and conditions hereof.” (ee) Section
2.14(a) of the Restated Credit Agreement is hereby amended by deleting the
second to last sentence thereof in its entirety and replacing it with the
following: “The effectiveness of any Incremental Amendment shall be subject to
(i) the satisfaction on the date thereof of each of the conditions set forth in
Section 4.02 (it being understood that all references to “the date of such
Credit Extension” or similar language in such Section 4.02 shall be deemed to
refer to the effective date of such Incremental Amendment), (ii) each Additional
Lender executing and delivering to the Administrative Agent a joinder to the CAM
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, and (iii) such other conditions as the parties thereto shall agree.” (ff)
Section 3.04(b) of the Restated Credit Agreement is hereby amended by adding the
phrase “or liquidity requirements” immediately after each reference to the
phrase “capital adequacy” therein. (gg) Section 4.02(e) and Section 4.03 of the
Restated Credit Agreement are hereby deleted in their entirety and Section 4.03
is hereby replaced with the following: “Section 4.03 [Reserved].”



--------------------------------------------------------------------------------



 
[ex101domesticamendment4d013.jpg]
13 1024142.05B-CHISR02A - MSW (hh) Article V of the Restated Credit Agreement is
hereby amended by adding the following Section 5.18 at the end thereof: “Section
5.18. Anti-Terrorism Laws, Anti-Corruption Laws and Sanctions. (a) (i) None of
the Loan Parties or any Restricted Subsidiary is currently a Sanctioned Person,
and (ii) to the knowledge of the Company, no director, officer, employee or
agent of any Loan Party or any of their respective Restricted Subsidiaries, in
each case, is currently a Sanctioned Person. (b) To the extent applicable, each
of the Loan Parties and their respective Restricted Subsidiaries is in
compliance, in all material respects, with Anti- Terrorism Laws, Anti-Corruption
Laws and Sanctions. (c) The proceeds of any Credit Extension will not, to the
knowledge of the Company, be used for any purpose, directly or indirectly, in a
manner which would cause the Loan Parties or their respective Restricted
Subsidiaries to materially violate any Anti-Corruption Laws. (d) The proceeds of
any Credit Extension will not, to the knowledge of the Company, be made
available to any Person for the purpose of financing the activities of any
Sanctioned Person, except to the extent licensed or otherwise approved by the
applicable sanctions regime.” (ii) Section 6.01 of the Restated Credit Agreement
is hereby amended by amending and restating the paragraph immediately after
clause (g) thereof in its entirety to read as follows: “Notwithstanding the
foregoing, the obligations in paragraphs (a) and (b) of this Section 6.01 may be
satisfied with respect to financial information of the Parent Borrower and its
Subsidiaries by (A) furnishing the applicable financial statements of any direct
or indirect parent of the Parent Borrower that holds all of the Equity Interests
of the Parent Borrower or (B) filing the Parent Borrower’s or such entity’s Form
10-K or 10-Q, as applicable, with the SEC; provided that, with respect to each
of clauses (A) and (B), (i) to the extent such information relates to a parent
of the Parent Borrower, such information is accompanied by consolidating
information that explains in reasonable detail the differences between the
information relating to the Parent Borrower (or such parent), on the one hand,
and the information relating to the Parent Borrower and the Restricted
Subsidiaries on a standalone basis, on the other hand and (ii) to the extent
such information is in lieu of information required to be provided under Section
6.01(a), such materials are accompanied by a report and opinion of
PricewaterhouseCoopers LLP or any other independent registered public accounting
firm of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit.”



--------------------------------------------------------------------------------



 
[ex101domesticamendment4d014.jpg]
14 1024142.05B-CHISR02A - MSW (jj) Section 6.15 of the Restated Credit Agreement
is hereby amended by (i) deleting the phrase “(other than amounts held in
payroll, trust and tax withholding accounts funded in the ordinary course of
business and required by Applicable Law)” from clause (b) thereof and replacing
it with the phrase “(other than Excluded Accounts and, solely in respect of
Excluded Accounts identified in clause (ii) of the definition thereof, required
by applicable Law)”, (ii) deleting the phrase “(other than (i) petty cash and
minimum daily working capital accounts funded in the ordinary course of
business, the deposits in which shall not aggregate more than $15.0 million (or
such greater amounts to which the Administrative Agent may agree), and (ii)
payroll, trust and tax withholding accounts funded in the ordinary course of
business and required by Applicable Law)” from clause (c) thereof and replacing
it with the phrase “(other than amounts held in Excluded Accounts and, solely in
respect of Excluded Accounts identified in clause (ii) of the definition
thereof, required by applicable Law)”, and (iii) deleting the phrase “(except
with respect to any payroll, trust, and tax withholding accounts or unless
expressly waived by the Administrative Agent)” from clause (d) thereof and
replacing it with the phrase “(except with respect to Excluded Accounts)”. (kk)
Section 7.01 of the Restated Credit Agreement is hereby amended by deleting
clause (aa) thereof and replacing it with the following: “(aa) Liens securing
Indebtedness and other obligations under the Foreign Credit Agreement and the
“Loan Documents” as defined therein (or any Permitted Refinancing in respect
thereof);” (ll) Section 7.03(v) of the Restated Credit Agreement is hereby
amended and restated in its entirety to read as follows: “(v) all premiums (if
any), interest (including post-petition interest), fees, expenses, charges and
additional or contingent interest on obligations described in clauses (a)
through (u) above and (w) through (ee) below;” (mm) Section 7.03 of the Restated
Credit Agreement is hereby amended by (i) deleting the word “and” at the end of
clause (cc) thereof, (ii) deleting the period at the end of clause (dd) thereof
and replacing it with the phrase “; and”, and (iii) adding the following clause
(ee) at the end thereof: “Indebtedness in an aggregate principal amount not to
exceed $180,000,000 at any time outstanding under the Foreign Credit Agreement
and any Permitted Refinancing thereof.” (nn) Section 7.09(xii) of the Restated
Credit Agreement is hereby amended by adding the phrase “the Foreign Credit
Agreement and any “Loan Document” as defined therein,” immediately prior to the
phrase “and any documentation governing any Permitted Refinancing of any of the
foregoing,” (oo) Article VII of the Restated Credit Agreement is hereby amended
by adding the following Section 7.14 at the end thereof: “Section 7.14.
Financial Covenant; Equity Cure.



--------------------------------------------------------------------------------



 
[ex101domesticamendment4d015.jpg]
15 1024142.05B-CHISR02A - MSW (a) Upon the occurrence of a Liquidity Event, and
until a Liquidity Exit Event occurs following the occurrence of such Liquidity
Event, permit the Fixed Charge Coverage Ratio to be less than 1.00 to 1.00 as of
the last day of any Test Period, commencing with the most recently ended Test
Period occurring immediately preceding the date that such Liquidity Event
occurred (it being understood that the requirement to comply with the Fixed
Charge Coverage Ratio under this clause (a) shall again be triggered upon the
occurrence of any other Liquidity Event on any succeeding day). (b) For purposes
of determining satisfaction with the financial covenant set forth in Section
7.14(a), any cash equity contribution (which if in the form of Disqualified
Equity Interests shall be on terms and conditions reasonably acceptable to the
Administrative Agent) made to the Parent Borrower after the final day of the
applicable fiscal quarter and actually received by the Parent Borrower on or
prior to the later to occur of (x) ten Business Days after the Liquidity Event
that required the Borrowers to comply with the financial covenant set forth in
Section 7.14(a) and (y) the tenth Business Day after the date on which financial
statements are delivered or are required to be delivered with respect to the
applicable fiscal quarter will, at the request of the Parent Borrower, be
included in the calculation of Consolidated EBITDA (any such equity contribution
so included in the calculation of Consolidated EBITDA, a “Specified Equity
Contribution”), provided, that (i) in each four fiscal quarter period, there
shall be at least two fiscal quarters in which no Specified Equity Contribution
is made, (ii) there shall be no more than five fiscal quarters in which a
Specified Equity Contribution is made during the term of this Agreement, (iii)
the amount of any Specified Equity Contribution shall be no greater than the
amount required to cause the Parent Borrower to be in pro forma compliance with
the Fixed Charge Coverage Ratio specified in Section 7.14(a), (iv) all Specified
Equity Contributions shall be disregarded for purposes of determining any
baskets with respect to the covenants contained in this Agreement and the other
Loan Documents, and (v) the Borrowers shall not be permitted to borrow or
request any Credit Extension if a violation of Section 7.14(a) has occurred
(regardless of whether a notice of intent to cure has been delivered) until the
relevant Specified Equity Contribution is actually received by the Parent
Borrower.” (pp) Section 8.01(e)(A) of the Restated Credit Agreement is hereby
amended by (i) adding “(i)” immediately after the phrase “demand, or otherwise,
in respect of” and (ii) adding the phrase “or (ii) any Indebtedness under the
Foreign Credit Agreement” immediately after the phrase “of not less than the
Threshold Amount”. (qq) Section 8.02 of the Restated Credit Agreement is hereby
amended by (a) deleting the word “If” at the beginning of such Section and
replacing it with the phrase “Subject to the last sentence of this Section 8.02,
if” and (b) adding the following sentence at the end thereof: “Notwithstanding
anything to the contrary in any Loan Document, if at any time the Foreign
Commitments are terminated (i) automatically, (ii) by the “Required



--------------------------------------------------------------------------------



 
[ex101domesticamendment4d016.jpg]
16 1024142.05B-CHISR02A - MSW Lenders” under, and as defined in, the Foreign
Credit Agreement or (iii) by the administrative agent under the Foreign Credit
Agreement at the request of such “Required Lenders,” in each case, due to an
“Event of Default” under, and as defined in, the Foreign Credit Agreement, then
the Commitments shall automatically terminate at such time.” (rr) Section 9.03
of the Restated Credit Agreement is hereby amended by adding the following
sentence at the end thereof: “No Agent-Related Person shall be liable to any
Lender for any action taken or omitted to be taken by any Person under or in
connection with the CAM Agreement.” (ss) Section 9.10 of the Restated Credit
Agreement is hereby amended by adding the following paragraph at the end
thereof: “Anything herein to the contrary notwithstanding, if at any time the
Required Lenders determine that the Person serving as Administrative Agent is
(without taking into account any provision in the definition of “Defaulting
Lender” or “Potential Defaulting Lender” requiring notice from the
Administrative Agent or any other party) a Defaulting Lender or a Potential
Defaulting Lender, the Required Lenders (determined after giving effect to
Section 10.01) may by notice to the Parent Borrower and such Person remove such
Person as Administrative Agent and, with the consent of the Parent Borrower (not
to be unreasonably withheld), appoint a replacement Administrative Agent
hereunder. Such removal will, to the fullest extent permitted by applicable law,
be effective on the date a replacement Administrative Agent is appointed.” (tt)
Section 9.15 of the Restated Credit Agreement is hereby amended by adding the
following paragraph immediately after the first paragraph in Section 9.15: “Each
Lender, by its execution and delivery of Amendment No. 4 hereby (a) confirms its
agreement to the provisions of the first paragraph of this Section 9.15 and (b)
pursuant to Section 5.2(c) of the Intercreditor Agreement, agrees to be bound by
the terms of the Intercreditor Agreement as an “ABL Secured Party” (as defined
in the Intercreditor Agreement).” (uu) Section 10.01 of the Restated Credit
Agreement is hereby amended by (i) adding the phrase “, “Supermajority Lenders””
immediately after the phrase ““Required Lenders”” in clause (d) thereof, (ii)
deleting the word “or” at the end of clause (i) thereof, (iii) adding the word
“or” at the end of clause (j) thereof, and (iv) adding the following clause (k)
at the end thereof: “(k) change the last sentence of Section 8.02, the second
proviso of Section 10.07(b)(i)(A), or Section 10.07(b)(ii)(E), without the
written consent of each Lender;”.



--------------------------------------------------------------------------------



 
[ex101domesticamendment4d017.jpg]
17 1024142.05B-CHISR02A - MSW (vv) Section 10.04 of the Restated Credit
Agreement is hereby amended by deleting the phrase “Cahill Gordon & Reindel LLP”
and replacing it with the phrase “Skadden, Arps, Slate, Meagher & Flom LLP”.
(ww) The first sentence of Section 10.07(a) of the Restated Credit Agreement is
hereby amended by (i) deleting the word “or” at the end of clause (iii) thereof
and replacing it with a “,” and (ii) replacing the remainder of the sentence in
its entirety with the following: “(iv) to an SPC in accordance with the
provisions of Section 10.07(h) or (v) pursuant to the terms of the CAM Agreement
(and any other attempted assignment or transfer by any party hereto shall be
null and void)”. (xx) Section 10.07(b)(i)(A) of the Restated Credit Agreement is
hereby amended by adding the following phrase at the end thereof “, provided,
further, that no consent of the Parent Borrower shall be required for any
assignment made pursuant to the terms of the CAM Agreement;” (yy) Section
10.07(b)(ii) of the Restated Credit Agreement is hereby amended by (i) adding
the phrase “or an assignment pursuant to the CAM Agreement” immediately after
the phrase “the entire remaining amount of the assigning Lender’s Commitment or
Loans” in clause (A) thereof, (ii) deleting the word “and” at the end of clause
(C) thereof, (iii) deleting the period at the end of clause (D) thereof and
replacing it with the phrase “; and”, and (iv) adding the following clause (E)
at the end thereof: “(E) the Assignee, if it shall not be a Lender already party
to the CAM Agreement in its capacity as a Lender hereunder, shall execute and
deliver to the Administrative Agent a joinder to the CAM Agreement in form and
substance reasonably satisfactory to the Administrative Agent.” (zz) Section
10.07(e) of the Restated Credit Agreement is hereby amended by (i) adding the
phrase “, any L/C Issuer, the Swing Line Lender” immediately after the phrase
“Any Lender may at any time, without the consent of, or notice to, the
Borrowers” and (ii) deleting the phrase “acting solely for this purpose as an
agent” and replacing it with the phrase “ acting solely for this purpose as a
nonfiduciary agent”. (aaa) Section 10.16(b) of the Restated Credit Agreement is
hereby amended by (i) adding the phrase “(IN THE BOROUGH OF MANHATTAN)”
immediately after the phrase “NEW YORK CITY”, (ii) deleting the word
“NON-EXCLUSIVE” and replacing it with the word “EXCLUSIVE” and (iii) adding the
following phrase immediately after the phrase “OF THOSE COURTS AND THE APPELLATE
COURTS THEREOF”: “, AND EACH PARTY HERETO AGREES THAT ANY SUCH PROCEEDING SHALL
BE BROUGHT BY IT SOLELY IN ANY SUCH COURT; PROVIDED THAT ANY AGENT OR THE
REQUIRED LENDERS MAY BRING ACTIONS TO ENFORCE ANY COLLATERAL DOCUMENT GOVERNED
BY LAWS OTHER THAN THE STATE OF NEW YORK IN THE JURISDICTION OF SUCH OTHER
GOVERNING LAW, IN WHICH CASE THE BORROWERS AND GUARANTORS SHALL SUBMIT TO THE



--------------------------------------------------------------------------------



 
[ex101domesticamendment4d018.jpg]
18 1024142.05B-CHISR02A - MSW JURISDICTION OF A COURT OF COMPETENT JURISDICTION
IN SUCH JURISDICTION.” and (iii) adding the following phrase and the end
thereof: “Nothing in this Agreement shall be deemed to preclude enforcement by
any party hereto of any judgment or order obtained in any forum or jurisdiction.
Final judgment against a party hereto in any action, suit or proceeding shall be
conclusive and may be enforced in any other jurisdiction, including the country
in which such party is domiciled, by suit on the judgment.” (bbb) Article X is
hereby amended by adding the following Section 10.29 at the end thereof: 10.29
Defaulting Lender. (a) Reallocation. Notwithstanding anything to the contrary
herein, if a Lender becomes, and during the period it remains, a Defaulting
Lender, the following provisions shall apply with respect to any outstanding
Letter of Credit participation pursuant to Section 2.03 and Swing Line Loan
participation pursuant to Section 2.04 of such Defaulting Lender: (i) the Letter
of Credit participation pursuant to Section 2.03 and Swing Line Loan
participation pursuant to Section 2.04, in each case, of such Defaulting Lender
will, subject to the limitation in the first proviso below, automatically be
reallocated (effective on the day such Lender becomes a Defaulting Lender) among
the Non-Defaulting Lenders pro rata in accordance with their respective
Revolving Credit Commitments of such Class; provided that (a) the Outstanding
Amount of each Non-Defaulting Lender’s Revolving Credit Loans and L/C
Obligations of such Class (with the aggregate amount of such Lenders’ risk
participations and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Lender) may not in any event exceed the Revolving
Credit Commitment of such Class of such Non-Defaulting Lender as in effect at
the time of such reallocation and (b) neither such reallocation nor any payment
by a Non-Defaulting Lender pursuant thereto will constitute a waiver or release
of any claim the Borrowers, the Administrative Agent, the L/C Issuers, the Swing
Line Lender or any other Lender may have against such Defaulting Lender or cause
such Defaulting Lender to be a Non-Defaulting Lender; and (ii) to the extent
that any portion (the “unreallocated portion”) of any Defaulting Lender’s Letter
of Credit participation pursuant to Section 2.03 and Swing Line Loan
participation pursuant to Section 2.04 cannot be so reallocated, whether by
reason of the first proviso in clause (i) above or otherwise, the Parent
Borrower will, not later than two Business Days after demand by the
Administrative Agent (at the direction of the relevant L/C Issuer and/or the
Swing Line Lender, as the case may be), (1) Cash Collateralize the obligations
of the Borrowers to the relevant L/C Issuer in respect of such Letter of Credit
participation pursuant to



--------------------------------------------------------------------------------



 
[ex101domesticamendment4d019.jpg]
19 1024142.05B-CHISR02A - MSW Section 2.03, in an amount equal to the aggregate
amount of the unreallocated portion of such Letter of Credit participation
pursuant to Section 2.03, or (2) in the case of such Swing Line Loan
participation pursuant to Section 2.04, prepay and/or Cash Collateralize in full
the unreallocated portion thereof, or (3) make other arrangements satisfactory
to the Administrative Agent, and to the relevant L/C Issuer and the Swing Line
Lender, as the case may be, in their sole discretion to protect them against the
risk of non-payment by such Defaulting Lender. (b) Fees. Anything herein to the
contrary notwithstanding, during such period as a Lender is a Defaulting Lender,
such Defaulting Lender will not be entitled to any fees accruing during such
period pursuant to Section 2.03(i) (without prejudice to the rights of the
Lenders other than Defaulting Lenders in respect of such fees); provided that in
the case of any such Defaulting Lender that was or is a Lender (x) to the extent
that a portion of the Letter of Credit participation pursuant to Section 2.03
and Swing Line Loan participation pursuant to Section 2.04 of such Defaulting
Lender is reallocated to the Non-Defaulting Lenders pursuant to Section
10.29(a), such fees under Section 2.03(i) that would have accrued for the
benefit of such Defaulting Lender will instead accrue for the benefit of and be
payable to such Non-Defaulting Lenders, pro rata in accordance with their
respective Commitments, and (y) to the extent any portion of such Letter of
Credit participation pursuant to Section 2.03 and Swing Line Loan participation
pursuant to Section 2.04 cannot be so reallocated, such fees will instead accrue
for the benefit of and be payable to the relevant L/C Issuer and the Swing Line
Lender, as applicable, as their interests appear. (c) Cure. If the Parent
Borrower, the Administrative Agent, the L/C Issuers and the Swing Line Lender
agree in writing in their discretion that a Lender that is a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon (as of the effective date specified
in such notice and subject to any conditions set forth therein), such Lender
will, to the extent applicable, purchase such portion of outstanding Loans of
the other Lenders and/or make such other adjustments as the Administrative Agent
may determine to be necessary to cause the total Revolving Credit Commitments,
Revolving Credit Loans, Letter of Credit participations pursuant to Section 2.03
and Swing Line Loan participations pursuant to Section 2.04 of the Lenders to be
on a pro rata basis in accordance with their respective Commitments, whereupon
such Lender will cease to be a Defaulting Lender and will be a Non-Defaulting
Lender (and such Commitments and Loans of each Lender will automatically be
adjusted on a prospective basis to reflect the foregoing); provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of any Borrower while such Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender’s having been a Defaulting Lender.



--------------------------------------------------------------------------------



 
[ex101domesticamendment4d020.jpg]
20 1024142.05B-CHISR02A - MSW (ccc) Exhibit E to the Restated Credit Agreement
is hereby deleted in its entirety and replaced with Annex 2 attached to this
Amendment. Section 3. Conditions of Effectiveness. This Amendment and the
Amended Credit Agreement shall become effective as of the first date (such date
being referred to as the “Amendment No. 4 Effective Date”) when each of the
following conditions shall have been satisfied: (a) Execution of Documents. The
Administrative Agent shall have received (i) this Amendment, duly executed and
delivered by the Borrowers and the Lenders, and (ii) a Guarantor Consent and
Reaffirmation, substantially in the form of Annex 1 hereto, duly executed and
delivered by each Guarantor. (b) Certificate of Responsible Officer. The
Administrative Agent shall have received a certificate of a Responsible Officer
of the Parent Borrower, certifying the conditions precedent set forth in
Sections 4.02(a) and (b) of the Restated Credit Agreement, and in clause (d) of
this Amendment, shall have been satisfied on and as of the Amendment No. 4
Effective Date. (c) Foreign Credit Facility. Certain Restricted Subsidiaries of
the Parent Borrower shall have entered into the Foreign Credit Agreement with
commitments of not less than $150,000,000, and substantially simultaneously with
the effectiveness thereof, aggregate revolving commitments under the CF
Facilities shall be reduced to $17,960,046. (d) Global Excess Availability.
Global Excess Availability on the Amendment No. 4 Effective Date shall not be
less than $150,000,000. (e) Fees and Expenses. Each of the Agents, the Arrangers
and the Lenders shall have received all fees required to be paid to it, and all
expenses for which invoices have been presented by it prior to the Amendment No.
4 Effective Date. In addition, (i) all accrued and unpaid interest and fees
under the Restated Credit Agreement on the Amendment No. 4 Effective Date shall
have been paid by the Borrowers to each Lender (including each Non-Continuing
Lender (as defined below)) pro rata in accordance with such Lender’s Commitments
as in effect immediately prior to giving effect to this Amendment and (ii) all
amounts outstanding in respect of the Loans and participations in L/C
Obligations and Swing Line Loans of each Non- Continuing Lender on the Amendment
No. 4 Effective Date shall have been paid to such Non- Continuing Lender on the
Amendment No. 4 Effective Date by Continuing Lenders (as defined below) so that
Loans are held by Continuing Lenders pro rata in accordance with the revised
commitment schedule attached as Exhibit B and in accordance with Section 6(b)
below. (f) CAM Agreement. Each of the Lenders and each lender under the Foreign
Credit Agreement shall have executed and delivered the CAM Agreement to the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent.



--------------------------------------------------------------------------------



 
[ex101domesticamendment4d021.jpg]
21 1024142.05B-CHISR02A - MSW Section 4. Representations and Warranties. Each
Borrower represents and warrants as follows as of the date hereof: (a) The
execution, delivery and performance by such Borrower of this Amendment have been
duly authorized by all necessary corporate or other organizational action. The
execution, delivery and performance by such Borrower of this Amendment will not
(a) contravene the terms of any of such Borrower’s Organization Documents, (b)
result in any breach or contravention of, or the creation of any Lien upon any
of the property or assets of such Borrower or any of the Restricted Subsidiaries
(other than as permitted by Section 7.01 of the Amended Credit Agreement) under
(i) any Contractual Obligation to which such Borrower is a party or affecting
such Borrower or the properties of such Borrower or any of the Restricted
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Borrower or its property is
subject, or (c) violate any applicable material Law; except with respect to any
breach, contravention or violation (but not creation of Liens) referred to in
clauses (b) and (c), to the extent that such breach, contravention or violation
would not reasonably be expected to have a Material Adverse Effect. (b) This
Amendment has been duly executed and delivered by such Borrower. Each of this
Amendment, the Amended Credit Agreement and each other Loan Document to which
such Borrower is a party, after giving effect to the amendments pursuant to this
Amendment, constitutes a legal, valid and binding obligation of such Borrower,
enforceable against such Borrower in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity and principles of good faith and fair dealing. (c) Upon the effectiveness
of this Amendment, no Default or Event of Default shall exist. (d) Upon the
effectiveness of this Amendment and after giving effect to the transactions
contemplated by this Amendment, the Parent Borrower and its Restricted
Subsidiaries, on a consolidated basis, are Solvent. (e) Each of the
representations and warranties of the Parent Borrower and each other Loan Party
contained in Article V of the Amended Credit Agreement or any other Loan
Document, is true and correct in all material respects on and as of the date
hereof; provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they are true and correct in all material
respects as of such earlier date; provided, further, that any representation and
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language is true and correct (after giving effect to any qualification
therein) in all respects on such respective dates. Section 5. Reference to and
Effect on the Credit Agreement and the Loan Documents. (a) Except as expressly
set forth herein, this Amendment (i) shall not by implication or otherwise
limit, impair, constitute a waiver of, or otherwise affect the rights and
remedies of the Lenders, the Administrative Agent or the Borrowers under the
Restated Credit Agreement or any other Loan Document, and (ii) shall not alter,
modify, amend or in any way



--------------------------------------------------------------------------------



 
[ex101domesticamendment4d022.jpg]
22 1024142.05B-CHISR02A - MSW affect any of the terms, conditions, obligations,
covenants or agreements contained in the Restated Credit Agreement or any other
Loan Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Without limiting the generality of the
foregoing, each Borrower reaffirms each Lien granted by it to the Administrative
Agent for the benefit of the Secured Parties under each of the Loan Documents to
which such Borrower is a party, which Liens shall continue in full force and
effect during the term of the Amended Credit Agreement, and the Collateral
Documents and all of the Collateral described therein do and shall continue to
secure the payment of all Obligations of the Loan Parties under the Loan
Documents, in each case, as amended by this Amendment. (b) On and after the
effectiveness of this Amendment, this Amendment shall for all purposes
constitute a Loan Document. Section 6. Commitment Reallocation. (a)
Notwithstanding anything in this Amendment, the Restated Credit Agreement or the
Amended Credit Agreement to the contrary, (i) each Lender party to this
Amendment (each, a “Continuing Lender”) acknowledges and agrees that, on and as
of the Amendment No. 4 Effective Date, such Lender shall be a “Lender” under and
as defined in the Amended Credit Agreement and shall have a Revolving Credit
Commitment in an amount set forth opposite its name on Exhibit B and (ii) each
Loan Party, the Administrative Agent, each L/C Issuer, the Swing Line Lender and
each Continuing Lender hereby (x) waives advance notice of any termination or
reduction of commitments and prepayment of loans under the Restated Credit
Agreement that occurs on the Amendment No. 4 Effective Date as a result of the
transactions contemplated by this Section 6, and all such notices are deemed
delivered to each such Person in accordance with the terms of the Loan Documents
and (y) consents to each of the transactions contemplated by this Section 6,
including, but not limited to, any consents that would be required under
Sections 10.01 and 10.07 of the Restated Credit Agreement. (b) Notwithstanding
anything in this Amendment, the Restated Credit Agreement or the Amended Credit
Agreement to the contrary, on and as of the Amendment No. 4 Effective Date, (i)
the “Revolving Credit Commitment” of each “Lender” (in each case, as defined in
the Restated Credit Agreement) that is not a Continuing Lender (each, a “Non-
Continuing Lender”) shall terminate, and each Non-Continuing Lender shall cease
to be a Lender hereunder and under the Restated Credit Agreement and shall not
be a Lender under the Amended Credit Agreement for all purposes, (ii) the
remaining “Revolving Credit Commitments” (as defined in the Restated Credit
Agreement) under the Restated Credit Agreement shall be adjusted as necessary
such that, on and as of the Amendment No. 4 Effective Date, the Revolving Credit
Commitments hereunder and under the Amended Credit Agreement shall be as set
forth on Exhibit B, and (iii) all Loans, participations in L/C Obligations and
Swing Line Loans shall be reallocated pro rata among the Continuing Lenders on
the Amendment No. 4 Effective Date after giving effect to the termination of
commitments contemplated in clause (i) above. Section 7. Costs and Expenses. The
Parent Borrower agrees to pay or reimburse the Administrative Agent pursuant to
Section 10.04 of the Restated Credit Agreement and that



--------------------------------------------------------------------------------



 
[ex101domesticamendment4d023.jpg]
23 1024142.05B-CHISR02A - MSW certain Engagement Letter, dated as of April 22,
2015 (as amended by that certain Amendment, dated as of May 27, 2015), between
the Parent Borrower and Citigroup Global Markets Inc. Section 8. Execution in
Counterparts. This Amendment may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Delivery by facsimile or electronic transmission of
an executed counterpart of a signature page to this Amendment shall be effective
as delivery of an original executed counterpart of this Amendment. Section 9.
Notices. All communications and notices hereunder shall be given as provided in
the Amended Credit Agreement. Section 10. Severability. If any provision of this
Amendment is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Amendment and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Section 11.
Successors. The terms of this Amendment shall be binding upon, and shall inure
for the benefit of, the parties hereto and their respective successors and
assigns. Section 12. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the law of the State of New York. Section 13.
FATCA Grandfathering. For purposes of determining withholding Taxes imposed
under FATCA, from and after the effective date of this Amendment, the Borrowers
and the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Amended Credit Agreement as not qualifying as
a “grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i). [Signature pages follow.]



--------------------------------------------------------------------------------



 
[ex101domesticamendment4d024.jpg]




--------------------------------------------------------------------------------



 
[ex101domesticamendment4d025.jpg]




--------------------------------------------------------------------------------



 
[ex101domesticamendment4d026.jpg]




--------------------------------------------------------------------------------



 
[ex101domesticamendment4d027.jpg]




--------------------------------------------------------------------------------



 
[ex101domesticamendment4d028.jpg]




--------------------------------------------------------------------------------



 
[ex101domesticamendment4d029.jpg]




--------------------------------------------------------------------------------



 
[ex101domesticamendment4d030.jpg]




--------------------------------------------------------------------------------



 
[ex101domesticamendment4d031.jpg]




--------------------------------------------------------------------------------



 
[ex101domesticamendment4d032.jpg]




--------------------------------------------------------------------------------



 
[ex101domesticamendment4d033.jpg]




--------------------------------------------------------------------------------



 
[ex101domesticamendment4d034.jpg]




--------------------------------------------------------------------------------



 
[ex101domesticamendment4d035.jpg]




--------------------------------------------------------------------------------



 
[ex101domesticamendment4d036.jpg]




--------------------------------------------------------------------------------



 
[ex101domesticamendment4d037.jpg]
1024142.05B-CHISR02A - MSW Annex 1 to Amendment No. 4 to Credit Agreement
GUARANTOR CONSENT AND REAFFIRMATION June __, 2015 Reference is made to (i)
Amendment No. 4 to Credit Agreement, dated as of the date hereof, attached as
Exhibit A hereto (the “Amendment”), among Avaya Inc. (the “Borrower”), the
Subsidiary Borrowers party thereto, Citicorp USA, Inc., as Administrative Agent,
and each Lender party thereto and (ii) the Credit Agreement, dated as of October
26, 2007, as amended as of August 8, 2011 by Amendment No. 1, as amended and
restated as of October 29, 2012 pursuant to the Amendment Agreement and as
further amended as of February 13, 2013 by Amendment No. 3 (as amended, amended
and restated, supplemented or otherwise modified prior to the date hereof, the
“Restated Credit Agreement”), among the Borrower, the Subsidiary Borrowers party
thereto, Avaya Holdings Corp. (formerly known as Sierra Holdings Corp.) (the
“Guarantor”), Citicorp USA, Inc., as Administrative Agent and Swing Line Lender,
Citibank, N.A., as L/C Issuer, and each Lender from time to time party thereto.
Capitalized terms used but not otherwise defined in this Guarantor Consent and
Reaffirmation (this “Consent”) are used with the meanings attributed thereto in
the Amendment. The Guarantor hereby consents to the execution, delivery and
performance of the Amendment and agrees that each reference to the Credit
Agreement in the Loan Documents shall, on and after the Amendment No. 4
Effective Date, be deemed to be a reference to the Amended Credit Agreement in
effect in accordance with the terms of the Amendment. The Guarantor hereby
acknowledges and agrees that, after giving effect to the Amendment, all of its
obligations and liabilities under the Loan Documents to which it is a party, as
such obligations and liabilities have been amended by the Amendment, are
reaffirmed, and remain in full force and effect. After giving effect to the
Amendment, the Guarantor reaffirms each Lien granted by it to the Administrative
Agent for the benefit of the Secured Parties under each of the Loan Documents to
which it is a party, which Liens shall continue in full force and effect during
the term of the Amended Credit Agreement, and shall continue to secure the
Obligations (after giving effect to the Amendment), in each case, on and subject
to the terms and conditions set forth in the Amended Credit Agreement and the
other Loan Documents. Nothing in this Consent shall create or otherwise give
rise to any right to consent on the part of the Guarantor to the extent not
required by the express terms of the Loan Documents. This Consent is a Loan
Document and shall be governed by, and construed in accordance with, the law of
the state of New York. [The remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------



 
[ex101domesticamendment4d038.jpg]
[Guarantor Consent and Reaffirmation – Amendment No. 4 to Credit Agreement]
1024142.05B-CHISR02A - MSW IN WITNESS WHEREOF, the undersigned has duly executed
this Consent as of the date first set forth above. AVAYA HOLDINGS CORP. By:
Name: Title:



--------------------------------------------------------------------------------



 
[ex101domesticamendment4d039.jpg]
1024142.05B-CHISR02A - MSW Exhibit A to Guarantor Consent and Reaffirmation
Amendment No. 4 to Credit Agreement [See attached]



--------------------------------------------------------------------------------



 
[ex101domesticamendment4d040.jpg]
1024142.05B-CHISR02A - MSW Annex 2 to Amendment No. 4 to Credit Agreement FORM
OF ASSIGNMENT AND ASSUMPTION This Assignment and Assumption (this “Assignment
and Assumption”) is dated as of the Effective Date set forth below and is
entered into by and between [the] [each]1 Assignor (as defined below) and [the]
[each]2 Assignee (as defined below) pursuant to Section 10.07 of the Credit
Agreement, dated as of October 26, 2007, as amended as of August 8, 2011 by
Amendment No. 1, as amended and restated as of October 29, 2012 pursuant to the
Amendment Agreement, as amended as of February 13, 2013 by Amendment No. 3, and
as further amended as of June 4, 2015 by Amendment No. 4 (as it may be further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Avaya Inc. a Delaware Corporation (the “Parent
Borrower”), the several subsidiary borrowers party thereto (the “Subsidiary
Borrowers” and, together with the Parent Borrower, the “Borrowers”), Avaya
Holdings Corp. (formerly known as Sierra Holdings Corp.), Citicorp USA, Inc., as
administrative agent (in such capacity, the “Administrative Agent”) and Swing
Line Lender, Citibank, N.A., as L/C Issuer, and each lender from time to time
party thereto, receipt of a copy of which is hereby acknowledged by [the] [each]
Assignee. [It is understood and agreed that the rights and obligations of [the
Assignors] [the Assignees]3 hereunder are several and not joint.]4 Capitalized
terms used in this Assignment and Assumption and not otherwise defined herein
have the meanings specified in the Credit Agreement. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full. For an agreed consideration, [the]
[each] Assignor hereby irrevocably sells and assigns to [the Assignee] [the
respective Assignees], and [the] [each] Assignee hereby irrevocably purchases
and assumes from [the Assignor] [the respective Assignors], subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated
below, (i) all of [the Assignor’s] [the respective Assignors’] rights and
obligations in [its capacity as a Lender] [their respective capacities as
Lenders] under the Credit Agreement, any other Loan Documents and any other
documents or instruments delivered pursuant to any of the foregoing to the
extent 1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language. 2 For bracketed language here and elsewhere in this
form relating to the Assignee(s), if the assignment is to a single Assignee,
choose the first bracketed language. If the assignment is to multiple Assignees,
choose the second bracketed language. 3 Select as appropriate. 4 Include
bracketed language if there are either multiple Assignors or multiple Assignees.



--------------------------------------------------------------------------------



 
[ex101domesticamendment4d041.jpg]
1024142.05B-CHISR02A - MSW related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of [the
Assignor] [the respective Assignors] under the facility identified below
(including participations in any Letters of Credit or Swing Line Loans included
in such facility) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)] [the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other Loan
Document or any other documents or instruments delivered pursuant to any of the
foregoing or the transactions governed thereby or in any way based on or related
to any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned by [the] [any]
Assignor to [the] [any] Assignee pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the] [an] “Assigned Interest”). Such sale
and assignment is without recourse to [the] [any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the] [any] Assignor. 1. Assignor[s] (the “Assignor[s]”):
____________________ 2. Assignee[s] (the “Assignee[s]”): ____________________
Assignee is an Affiliate of: [Name of Lender] Assignee is an Approved Fund of:
[Name of Lender] 3. Borrowers: the Parent Borrower and the Subsidiary Borrowers
listed on the signature pages to the Credit Agreement 4. Administrative Agent:
Citicorp USA, Inc. 5. Assigned Interest: Aggregate Amount of Commitment/Loans of
all Lenders Amount of Commitment/Loans Assigned Percentage Assigned of
Commitment/ Loans5 $ $ % Effective Date: [THE EFFECTIVE DATE CANNOT OCCUR UNTIL
THE ASSIGNEE, IF NOT ALREADY A PARTY THERETO, BECOMES A PARTY TO THE CAM
AGREEMENT.] 5 Set forth, to at least 8 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.



--------------------------------------------------------------------------------



 
[ex101domesticamendment4d042.jpg]
1024142.05B-CHISR02A - MSW The terms set forth in this Assignment and Assumption
are hereby agreed to: [NAME OF ASSIGNOR], as Assignor, By: Name: Title: [NAME OF
ASSIGNEE], as Assignee, By: Name: Title:



--------------------------------------------------------------------------------



 
[ex101domesticamendment4d043.jpg]
1024142.05B-CHISR02A - MSW Consented to and Accepted: CITICORP USA, INC., as
Administrative Agent, By: _________________________ Name: Title: [Consented
to]6: [ ], as a Principal L/C Issuer, By: _________________________ Name: Title:
Consented to: CITICORP USA, INC., as Swing Line Lender, By:
_________________________ Name: Title: 6 No consent of the Principal L/C Issuers
shall be required for any assignment to an Agent or an Affiliate of an Agent.



--------------------------------------------------------------------------------



 
[ex101domesticamendment4d044.jpg]
1024142.05B-CHISR02A - MSW AVAYA INC.7 By: _________________________ Name:
Title: 7 No consent of the Parent Borrower shall be required for an assignment
to a Lender, an Affiliate of a Lender, an Approved Fund or, if an Event of
Default under Section 8.01(a) or, solely with respect to the Parent Borrower,
Section 8.01(f) of the Credit Agreement has occurred and is continuing, any
Assignee. No consent of the Parent Borrower shall be required for any assignment
made pursuant to the CAM Agreement.



--------------------------------------------------------------------------------



 